Citation Nr: 1732582	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée 


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from July 1961 to October 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted entitlement to service connection for PTSD with an evaluation of 30 percent from the date of service connection, November 17, 2009. 

In October 2013 the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record.

When this case was previously before the Board in August 2016, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board again notes that the issues of entitlement to service connection for depressive disorder and alcohol abuse have been raised by the Veteran during his October 2013 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

During the pendency of this claim, the Veteran changed representatives to the Virginia Department of Veterans Services, recognized as the current representative.

This case was processed using the electronic files contained on the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the August 2016 remand, the Board instructed that a VA examiner identify the current manifestations of the Veteran's depressive disorder and alcohol abuse, address whether or not these manifestations overlap with those from his service-connected PTSD disability, or whether they include any that are separate and distinct from his PTSD symptoms. 

In response to the Board's remand, the Veteran was afforded a VA examination in September 2016 in which the VA examiner diagnosed PTSD and major depression.  The examiner noted that the symptoms attributed to PTSD included reexperiencing traumatic event, avoidance, negative beliefs, anger, and hypervigilance.  The depressed mood was expressed through sadness related to problems with his children and life issues unrelated to PTSD.  The Veteran's relevant substance abuse history, to include alcohol consumption, was outlined.  The VA examiner stated that PTSD and depression resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform job tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to depression, anxiety, and chronic sleep impairment.  The examiner stated that "these problems are at least as likely as not, 50 [percent], related to events experienced in the military."

The Board finds that clarification is required from the September 2016 VA examiner.  Namely, the VA examiner did not adequately address the Veteran's alcohol abuse to include whether the current manifestations of the alcohol abuse overlap with those from his service-connected PTSD disability or whether they include any that are separate and distinct from his PTSD symptoms.  The Board also finds that clarification is required as to the etiological opinion provided by the VA examiner as it is not clear whether "these problems" include major depression.

Moreover, the Board instructed in the August 2016 remand that the AOJ adjudicate the referred claims of service connection for depressive disorder and alcohol abuse.  

The Board finds that this directive was not accomplished.

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  

Accordingly, the Board finds that an addendum opinion should be obtained on remand and the AOJ should adjudicate the referred claims of service connection for depressive disorder and alcohol abuse.

The issue of an increased initial rating for PTSD is inextricably intertwined with the referred claim for entitlement to service connection for depressive disorder and alcohol abuse, and must also be remanded to the AOJ for appropriate action.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (finding that 38 U.S.C.A. § 1110  does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims files to the September 2016 VA examiner or another VA psychiatrist or psychologist if that individual is not available.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.

To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder found to be present, to specifically include alcohol abuse.  The examiner is asked to describe the current nature and severity of the alcohol abuse and to indicate whether these symptoms overlap with those from the PTSD or if there are distinct manifestations from the alcohol abuse that are not attributable to the PTSD.  If such distinction cannot be made without resort to speculation, the examiner should provide a rationale for that finding. 

In addition, the examiner should provide an opinion with respect to each additional acquired psychiatric disorder found to be currently present or present at any time during the pendency of the claim as to whether it represents a progression of the previously diagnosed PTSD or a separate disorder.  If it is determined to represent a separate disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or worsened by a service-connected disability. 

The rationale for all opinions expressed should also be provided.

2.  Adjudicate the referred claims of service connection for depressive disorder and alcohol abuse.  The Veteran and his representative should be furnished notice of the determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wished to initiate an appeal from this determination.  The AOJ must then wait until the Veteran submits an appeal or the appeal period has expired for the referred claim. 

a.  If entitlement to service connection is granted for the referred claim for depressive disorder and alcohol abuse, the AOJ must reclassify the claim for an initial disability rating in excess of 30 percent for service-connected PTSD as an initial disability rating in excess of 30 percent for an acquired mental disorder, to include PTSD with associated depressive disorder and alcohol abuse, and a new evaluation should be assigned based on the combined symptomatology. 

b.  If entitlement to service connection is denied for the referred claim for depressive disorder and alcohol abuse, after waiting the appropriate time, readjudicate the claim of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD. 

If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


